      Case 3:21-cv-00483-LC-MAF Document 5 Filed 04/19/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

CHRISTOPHER B. GRAHAM,

     Petitioner,

v.                                         Case No. 3:21cv483-LC/MAF

MARK INCH,

     Respondent.
                     /


                                   ORDER

     This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge (ECF No. 3) that the petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2254, be transferred to the United

States District Court for the Middle District of Florida, Ocala Division. The

parties have been furnished a copy of the Report and Recommendation

and have been afforded an opportunity to file objections pursuant 28

U.S.C. § 636(b)(1). No objections have been filed.

     Having considered the Report and Recommendation, I have

determined it should be adopted.

     Accordingly, it is now ORDERED as follows:

     1. The Report and Recommendation (ECF No. 3) is adopted and
      Case 3:21-cv-00483-LC-MAF Document 5 Filed 04/19/21 Page 2 of 2




incorporated by reference in this order.

      2. The Clerk is directed to transfer the case to the United States

District Court for the Middle District of Florida, Ocala Division.

      DONE AND ORDERED this 19th day of April, 2021.


                                 s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE
